

116 HR 8654 IH: Rural Wind Energy Modernization and Extension Act of 2020
U.S. House of Representatives
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8654IN THE HOUSE OF REPRESENTATIVESOctober 23, 2020Mr. Blumenauer (for himself and Mr. Cole) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to modify the energy tax credit to apply to qualified distributed wind energy property.1.Short titleThis Act may be cited as the Rural Wind Energy Modernization and Extension Act of 2020. 2.Qualified distributed wind energy properties added to energy credit(a)In generalSection 48 of the Internal Revenue Code of 1986 is amended—(1)in subsection (a)—(A)in paragraph (7)—(i)in the header, by striking, Phaseout for fiber-optic solar, qualified fuel cell, and qualified small wind energy property and inserting Phaseout for fiber-optic solar or qualified fuel cell property, and(ii)by striking qualified fuel cell property, qualified small wind property, or energy property and inserting qualified fuel cell property or energy property, and(B)by adding at the end the following new paragraph: (8)Phaseout for qualified distributed wind energy property(A)In generalSubject to subparagraph (B), in the case of any qualified distributed wind energy property described in paragraph (3)(A)(vi), the energy percentage determined under paragraph (2) shall be equal to—(i)in the case of any property the construction of which begins before January 1, 2026, 30 percent, and (ii)in the case of any property the construction of which begins after December 31, 2025, 10 percent. (B)Placed in service deadlineIn the case of any qualified distributed wind energy property described in subparagraph (A)(i) which is not placed in service before January 1, 2028, the energy percentage determined under paragraph (2) shall be equal to 10 percent. ,(2)by striking qualified small wind energy property each place it appears and inserting qualified distributed wind energy property, and(3)by amending subsection (c)(4) to read as follows: (4)Qualified distributed wind energy property(A)In generalThe term qualified distributed wind energy property means property that uses one or more wind turbines in a single project with a total nameplate capacity not exceeding 10 MW which—(i)are installed on properties with sufficient electrical load such that the annual energy consumption of the property is at least 50 percent of the annual energy produced by the wind energy property, or(ii)are used as part of a subscription-based or shared-ownership program that benefits at least five customers and allocates energy production proportionately to subscription or ownership where no more than 50 percent of the energy produced is claimed by any one owner or subscriber.(B)Wind turbineThe term wind turbine means equipment which—(i)uses wind to produce electricity, and(ii)is certified by an accredited certification agency that applies the performance and design standards of the American Wind Energy Association or International Electrotechnical Commission..(b)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act. 